[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                             FILED
                                                    U.S. COURT OF APPEALS
                                No. 07-12371          ELEVENTH CIRCUIT
                                                      November 8, 2007
                            Non-Argument Calendar
                                                        THOMAS K. KAHN
                                                            CLERK

                    D. C. Docket No. 04-03285-CV-RLV-1

DEREK CLINTON DENTON,

                                                         Plaintiff-Appellant,


                                     versus


UNITED STATES OF AMERICA,
JENELLE FOOTE, M.D.,
MIDTOWN UROLOGY, P.C.,
D. ABERNATHY, M.D.,
TENET HEALTHSYSTEM GB, INC.,
doing business as Atlanta Medical Center,

                                                    Defendants-Appellees,

JOHN YOST,
Assistant Warden,
RON WILEY,
Warden, et al.,

                                                               Defendants.
                    Appeal from the United States District Court
                       for the Northern District of Georgia

                                (November 8, 2007)

Before TJOFLAT, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

       In this appeal, appellant raises three issues:

      1. Whether the district court committed clear error in finding that the

plaintiff’s attempted service on defendants Carbonell and Negron was insufficient;

      2. Whether the court abused its discretion in denying plaintiff’s out-of-time

request for extension of time properly to effect service on those defendants; and

      3. Whether the court erred in ruling that plaintiff’s claim against defendant

Goldstein was time-barred and, in so ruling, misapplied Federal Rule of Civil

Procedure 15(c) to determine whether the claim related back to the date plaintiff’s

initial complaint was filed.

      We agree with the court’s disposition of the first and second issues for the

reasons stated in its order of December 21, 2006. We agree with the court’s

disposition of the third issue for the reasons stated in its order of August 8, 2006.

      AFFIRMED.



                                          2